Dismiss; Opinion Filed January 24, 2020




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-20-00027-CR

                          EX PARTE ANGEL GUADALUPE TORRES

                        On Appeal from the Criminal District Court No. 3
                                     Dallas County, Texas
                             Trial Court Cause No. WX19-90191-J

                                MEMORANDUM OPINION
                             Before Justices Myers, Schenck, and Carlyle
                                      Opinion by Justice Myers
        On January 9, 2020, Angel Guadalupe Torres filed a “Notice of Past Due Findings of
Fact and Conclusions of Law” with this Court. To date, no notice of appeal has been filed either
in the trial court or in this Court.
        “In a criminal case, appeal is perfected by timely filing a sufficient notice of appeal.”
TEX. R. APP. P. 25.2(b). “Notice is sufficient if it shows the party’s desire to appeal from the
judgment or other appealable order . . . .” Id. 25.2(c)(2).
        The notice of past due findings of fact and conclusions of law is directed to the Criminal
District Court No. 3 and makes no mention of an appeal to this Court. And, when asked, the
Dallas County District Clerk informed us no documents indicating an intent to appeal had been
filed below. Without a timely filed notice of appeal, we lack jurisdiction over this case.
        We dismiss this appeal.
                                                     /Lana Myers/
                                                     LANA MYERS
                                                     JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
200027F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

EX PARTE ANGEL GUADALUPE                            On Appeal from the Criminal District Court
TORRES                                              No. 3, Dallas County, Texas
                                                    Trial Court Cause No. WX19-90191-J.
No. 05-20-00027-CR                                  Opinion delivered by Justice Myers. Justices
                                                    Schenck and Carlyle participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 24th day of January, 2020.




                                              –2–